Case: 21-10312     Document: 00516139784         Page: 1     Date Filed: 12/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 21, 2021
                                  No. 21-10312
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alexis Gonzalez-Banales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:20-CR-43-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender (FPD) appointed to represent Alexis
   Gonzalez-Banales has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10312      Document: 00516139784           Page: 2    Date Filed: 12/21/2021




                                     No. 21-10312


   v. Flores, 632 F.3d 229 (5th Cir. 2011). Gonzalez-Banales has filed a pro se
   response.
          In his response, Gonzalez-Banales raises several claims challenging his
   sentence.    However, those claims are barred by the waiver-of-appeal
   provision in Gonzalez-Banales’s plea agreement. They have no bearing on
   the validity of Gonzalez-Banales’s guilty plea or waiver of appeal and do not
   fall within any exception to the waiver.
          Gonzalez-Banales also asserts that he was denied the effective
   assistance of counsel at trial and on appeal. A 28 U.S.C. § 2255 proceeding
   is the favored forum for litigating a federal prisoner’s claims of ineffective
   assistance of counsel. Massaro v. United States, 538 U.S. 500, 503-09 (2003).
   We will consider a claim of ineffective assistance of counsel on direct appeal
   “only in rare cases in which the record allows [us] to fairly evaluate the merits
   of the claim.” United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014)
   (internal quotation marks and citation omitted).
          The record is not sufficiently developed to allow us to make a fair
   evaluation of Gonzalez-Banales’s claim that he was denied the effective
   assistance of trial counsel because his attorney failed to object to the district
   court’s imposition of an upward variance based on his “history and
   characteristics” and “other criminal conduct.” We decline to consider that
   claim without prejudice to collateral review. See id.
          It is clear from the record that Gonzalez-Banales’s claim that he was
   denied the effective assistance of appellate counsel does not present a
   nonfrivolous issue for appeal. Gonzalez-Banales complains that the FPD was
   ineffective because he did not raise the claims set out in his pro se response.
   However, appellate counsel is not deficient for failing to raise claims that are
   barred by an appeal waiver or are inappropriate for consideration on direct
   review. See United States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994).




                                          2
Case: 21-10312     Document: 00516139784          Page: 3   Date Filed: 12/21/2021




                                   No. 21-10312


         Having reviewed counsel’s brief, Gonzalez-Banales’s response, and
   the relevant portions of the record, we concur with counsel’s assessment that
   the appeal presents no nonfrivolous issue for appellate review. Accordingly,
   the motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                         3